UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5335


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN MICHAEL CLARK,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00336-TDS-1)


Submitted:   July 19, 2011                 Decided:   August 9, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Anand   P.   Ramaswamy,   Assistant   United  States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shawn Michael Clark pleaded guilty, pursuant to a plea

agreement, to three counts of sex trafficking into forced labor,

in violation of 18 U.S.C.A. § 1590 (West Supp. 2011), and three

counts   of    sex     trafficking     of       a   child,   in   violation   of    18

U.S.C.A. § 1591 (West Supp. 2011).                  The district court sentenced

Clark to 360 months’ imprisonment.

              Clark appealed, and his counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there are no meritorious issues for appeal but asking this court

to review whether Clark’s sentence is reasonable.                    Clark has not

filed a pro se supplemental brief, though informed of his right

to do so.     Finding no reversible error, we affirm.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Llamas, 599 F.3d 381,

387   (4th      Cir.       2010).      This         review    requires   appellate

consideration of the procedural and substantive reasonableness

of a sentence.         Gall, 552 U.S. at 51.           In determining procedural

reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Guidelines range, considered

the 18 U.S.C. § 3553(a) (2006) factors, analyzed any arguments

presented      by    the    parties,     and        sufficiently    explained      the

selected sentence.          Id.     A sentence is reviewed for substantive

                                            2
reasonableness by “examin[ing] the totality of the circumstances

to see whether the sentencing court abused its discretion in

concluding that the sentence it chose satisfied the standards

set forth in § 3553(a).”             United States v. Mendoza-Mendoza, 597

F.3d    212,    216   (4th Cir. 2010).          This       court     presumes    that    a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.              United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

               Counsel   contends      that    the       district    court    erred     in

enhancing Clark’s Guidelines range by finding that Clark unduly

influenced a minor to engage in prohibited sexual conduct.                            U.S.

Sentencing Guidelines Manual § 2G1.3(b)(2)(B) (2010).                            Counsel

argues that because the elements of sex trafficking of a child

include    the      victim’s    status    as    a    minor     and     that   force     or

coercion       is   used,    the    enhancement          constitutes    impermissible

double counting.

               Counsel’s claim of double counting involves a legal

interpretation of the Guidelines that we review de novo. United

States v. Schaal, 340 F.3d 196, 198 (4th Cir. 2003).                              Double

counting occurs when a Guidelines provision is applied based on

considerations that have already been accounted for by another

provision or by statute.             United States v. Reevey, 364 F.3d 151,

158    (4th Cir. 2004).            “[T]here    is    a    presumption     that    double

counting       is   proper     where    not    expressly       prohibited        by   the

                                          3
[G]uidelines.”         United    States    v.    Hampton,     628   F.3d    654,    664

(4th Cir. 2010).           We conclude that this claim is without merit

because sex trafficking of a child, 18 U.S.C. § 1591,                       does not

include force or coercion as an element of the offense.

            Counsel next contends that the district court should

have imposed a variant sentence below the Guidelines range.                         He

asserts that, based on the psychological evaluation submitted

into evidence at sentencing, there were sufficient extenuating

circumstances to support a variant sentence.

            Clark has failed to rebut the presumption that his

within-Guidelines sentence is reasonable.                     The district court

explained   at    length       its    reasons     for   imposing     the    selected

sentence.       The    court    explicitly      considered     Clark’s     difficult

childhood and resulting mental problems.                  However, the district

court concluded that the justification for a variance on these

grounds   was    undermined      by     Clark’s    status     as    the    father    of

thirteen children who should have been aware of the serious harm

he was causing, and by the fact that Clark made a living from

his   criminal        conduct.          Based     on    the   totality       of     the

circumstances,        we     conclude     that     Clark’s      within-Guidelines

sentence was substantively reasonable.

            In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious

issues for appeal.           We therefore affirm Clark’s conviction and

                                          4
sentence.        This court requires that counsel inform Clark, in

writing,    of    the    right   to   petition   the   Supreme    Court    of   the

United States for further review.                If Clark requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Clark.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before   the     court    and    argument    would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         5